Case 8:20-cv-01293-CJC-KES Document 8-4 Filed 07/22/20 Page 1 of 2 Page ID #:73




          EXHIBIT 2
  Case D.
 ama       West Like other educated
        8:20-cv-01293-CJC-KES       people have
                                 Document       mentioned
                                           8-4 Filed       it's Page 2 of 2 Page ID #:74
                                                     07/22/20
okay for you to support the movement and not defund the police but
you don't want to do either.

I can hear the racist ancestors of yours in this post and it's
sickening. Enjoy your position while it last... See More
                                                                 27
Like · Reply· 3h
